Exhibit 10.2

 

Epoch Biosciences, Inc.

21720 23rd Drive S.E., Suite 150

Bothell, Washington

September         , 2004

 

Dear Optionholders:

 

In accordance with the terms of Epoch Biosciences, Inc.’s (the “Corporation”)
Incentive Stock Option Plan, Nonqualified Stock Option and Restricted Stock
Purchase Plan – 1991 (the “1991 Plan”) and the Company’s Incentive Stock Option,
Nonqualified Stock Option and Restricted Stock Purchase Plan – 1993 (the “1993
Plan”) (collectively, the Plans), the Compensation Committee, as the
administrator of the various plans, has resolved to extend the option exercise
period for executive officers whose services are terminated, under certain
circumstances, following the closing of the proposed merger with Nanogen, Inc.
(“Nanogen”).

 

If any executive officer is terminated under circumstances giving rise to
severance benefits and/or the acceleration of the vesting of options under such
officer’s employment agreement, as in effect as of the date of this amendment,
such officer’s options that are vested, or become vested, at the time of such
termination shall remain exercisable until the earliest of (i) the expiration of
the twelve month period following the date of such termination, (ii) the
expiration of the option term, or (iii) a merger or acquisition of Nanogen, in
which the executive officer’s option is not assumed or otherwise continued in
effect.

 

For purposes of clarification, the amendment relating to the Nanogen merger
being made to the options held by non-executive officers shall not apply to
options held by executive officers.

 

The foregoing amendment shall only be effective if the proposed merger with
Nanogen is consummated, and, with respect to options that have been designated
as incentive stock options, if the optionee consents in writing by signing the
acknowledgment section below, agreeing to the amendment of the option and its
impact on the incentive stock option status of the option.

 

Except as specifically amended hereby, all of the terms and conditions of the
Plans, and the Stock Option Agreements thereunder, shall remain in full force
and effect.

 

Sincerely,

 

EPOCH BIOSCIENCES, INC.

 

                                                                               
            

William G. Gerber, M.D.

Chief Executive Officer



--------------------------------------------------------------------------------

Acknowledgment

 

I hereby consent to the amendment of my incentive stock option(s). I hereby
acknowledge and agree that the foregoing amendment may cause the loss of
incentive stock option treatment for some or all of the shares subject to my
incentive stock option(s). To the extent incentive stock option treatment for
the option shares is lost, then I will have taxable income at the time of
exercise equal to the difference between the fair market value of those
purchased shares and the exercise price paid for such shares, and I hereby agree
to satisfy all applicable withholding taxes at the time of exercise with respect
to such income.

 

September         , 2004   By:                                      
                                                                               
Print Name:                                         
                                                        